913 So. 2d 738 (2005)
Lachanda M. LAWSON, Appellant,
v.
ELIZABETHTOWN GAS COMPANY and Florida Unemployment Appeals Commission, Appellees.
No. 3D05-1256.
District Court of Appeal of Florida, Third District.
November 2, 2005.
LaChanda M. Lawson, in proper person.
John D. Maher, (Tallahassee) for appellee, Commission.
Before WELLS, SUAREZ, and ROTHENBERG, JJ.
WELLS, Judge.
Claimant Lachanda M. Lawson appeals from two orders of the Unemployment Appeals Commission. The Commission affirmed an appeals referee's dismissal of Lawson's untimely appeals from two adjudications denying her unemployment benefits. Lawson does not dispute that her notices of appeal were untimely. We must, therefore, accept the referee's findings of untimeliness and affirm the Unemployment Appeals Commission's orders. See § 443.151(3)(a), Fla. Stat. (2004)(providing that a denial of benefits "is final unless within 20 days after the mailing of the notices ... an appeal or written request for reconsideration is filed"); Leon v. Unemployment Appeals Comm'n, 476 So. 2d 761, 762 (Fla. 3d DCA 1985)(confirming that failure to comply with review procedures compels dismissal of a late filed appeal).
Affirmed.